Name: Commission Regulation (EEC) No 539/91 of 5 March 1991 concerning applications for export licences for products falling within CN code 1101 00 00 with advance fixing of the refund
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy
 Date Published: nan

 No L 59/ 16 Official Journal of the European Communities 6 . 3 . 91 COMMISSION REGULATION (EEC) No 539/91 of 5 March 1991 concerning applications for export licences for products falling within CN code 1101 00 00 with advance fixing of the refund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 0, Whereas Article 9 (4) of Commission Regulation (EEC) No 891 /89 (3), as last amended by Regulation (EEC) No 3633/90 (4), provides until 30 June 1991 for an interval of three working days between the day of submission of applications and the granting of export licences with advance fixing of the refund for products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 ; whereas that Article provides that the Commission is to fix a uniform percentage reduction in the quantities if applica ­ tions for export licences exceed the quantities which may be exported ; whereas applications for licences submitted on 1 March 1991 relate to 371 084 tonnes and the maximum quantity which may be exported is 75 000 tonnes ; whereas the percentage for the reduction in the export licence applications submitted on 1 March 1991 should be fixed, HAS ADOPTED THIS REGULATION : Article 1 Applications for export licences with advanced fixing of the refund conveyed to the Commission before 2 March &gt; 1991 for wheat flour falling within CN code 1101 00 00, submitted on 1 March 1991 shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,20 . Requests , that are not conveyed to the Commission before 2 March 1991 shall be refused. Article 2 This Regulation shall enter into force on 6 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353 , 17. 12. 1990, p . 23 . 0 OJ No L 94, 7 . 4. 1989, p. 13 . (4) OJ No L 355, 18 , 12. 1990, p . 10 .